Status of Claims
0.	This is a Final office action in response to communication received on August 5, 2022. Claims 1-3, 5-11, and 13-20 are amended. Claims 1-20 are pending, and examined herein.
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
	
	Claim 8 is rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
	As per claim 8, it recites "a pre-defined gesture comprises the user swiping a payment card twice at an automated teller machine to confirm that the user does not want a customer copy of the transaction." The Applicant notes that "Support for the amendments can be found throughout the Specification and claims as originally filed. For example, support can be found at least in paragraphs [0035], [0043], [0045], [0047], [0049], [0057], [0085], and FIG. 6 of the Specification as filed." However, upon reviewing the as-filed disclosure for support, the as-filed disclosure lacks any written description regarding the user swiping a payment card twice at an automated teller machine to confirm that the user does not want a customer copy of the transaction (emphasis added). Therefore, the Applicant lacks any written description of the invention as claimed.
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Next using the 2019 Revised Patent Subject Matter Eligibility Guidances (hereinafter 2019 PEG) the rejection as follows has been applied.
	Under step 1, per MPEP 2106.03, claims 1-9 are a method; claims 10-16 are a system; and claim 17-20 are a method. Thus, each claim 1-20, on its face, is directed to one of the statutory categories (i.e., useful process, machine, manufacture, or composition of matter) of 35 U.S.C. §101. 
	Under Step 2A Prong One, per MPEP 2106.04, prong one asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."
	Next, per 2019 PEG, to determine whether a claim recites an abstract idea in Prong One, examiners are now to: (I) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (II) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 PEG. If the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
(I) Abstract recitation, note recitation that is not underlined or non-underlined recitation, as per claims 1-20  is as follows: 
1. A method comprising: receiving from a first server [first entity], via a network, by a second server [second entity] a  file related to a transaction performed by a user, the file being a clearance file received in a batch for batch processing by the second server the file comprising a data structure that includes a field for one or more binary bits reserved for identifying at least one eco-friendly user action of a plurality of eco-friendly user actions that can be performed by the user while performing the transaction, wherein the first server is configured to automatically set the one or more binary bits upon the user performing at least one eco-friendly user action of the plurality of eco- friendly user actions while performing the transaction; analyzing the received file to determine a status of the one or more reserved binary bits in the received file; based on a determination that the one or more reserved binary bits are set, updating a counter in a database to represent a green score in a user profile associated with the user enrolled for a green-score reward service; and providing at least one document to the user at periodic intervals based on a value of the green score.  
2. The method as claimed in claim 1, wherein the first server is configured to automatically set the one or more binary bits upon the user performing a pre- defined gesture to confirm the performing of the at least one eco-friendly user action.  
3. The method as claimed in claim 1, further comprising: sending the file to an issuing server associated with a payment account of the user, wherein the payment account is used for a financial transaction; and receiving a verification confirmation of the financial transaction from the issuing server, wherein the green score is updated upon receipt of the verification conformation.  
4. The method as claimed in claim 1, wherein updating the green score comprises: incrementing the green score by a predetermined number upon determination; 
resetting the green score to a default score based on a time cycle; and 
rewarding the user based on the green score.  
5. The method as claimed in claim 1, wherein the wherein the status of the one or more reserved binary bits in the received file indicates that the user has declined one or more of the following of: a request for taking print of a transaction receipt during a financial transaction at an automated teller machine (ATM) terminal; and a request for taking print of a customer copy during the financial transaction at a point of sale (POS) terminal.  
6. The method as claimed in claim 1, wherein the status of the one or more reserved binary bits in the received file indicates one or more of the following: a decrease in an electricity bill amount paid by the user consecutively for a threshold number of months; and a decrease in a fuel consumption of the user consecutively for a threshold number of months.  
7. The method as claimed in claim 1, wherein the wherein the status of the one or more reserved binary bits in the received file indicates that the user has opted for at least one of an electronic-bill, or an electronic-payment card statement.  
8. The method as claimed in claim 1, wherein the user performing a pre-defined gesture comprises the user swiping a payment card twice at an automated teller machine to confirm that the user does not want a customer copy of the transaction.  
9. The method as claimed in claim 1, wherein the status of the one or more reserved binary bits in the received file indicates that the user has purchases an eco-friendly product through e-commerce.  
	Further per claim 10 note additional elements as follows: "A server system comprising: a memory configured to store instructions; and a processor configured to execute the instructions stored in the memory and thereby cause the server system to perform at least in part to"; and per claim 17 note one or more additional elements as follows:  "A non-transitory computer-readable storage medium having computer-executable instructions embodied thereon, wherein, upon execution by at least one processor, the computer-executable instructions cause the processor to perform operations" remainder of claim recitation of claims 10 and 17 is substantially similar to claim 1. Remaining claims 11-16 and 18-20 substantially recite similar subject matter already encapsulated by claims 2-9. 
	Further, the underlined recitation represents additional elements which are evaluated further under step 2A prong two and step 2B analysis as set forth below.
	(II) Thus, based on the foregoing abstract recitation, the claims recite an abstract idea of collecting and analyzing user data as it pertains to financial transactions carried out by a user based on which a green score is determined for a user to provide incentive or rewards, which is certain methods of organizing human activity. 
	The phrase "Certain methods of organizing human activity" applies to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Further, see MPEP 2106.04(a)(2) II. A-C.
	Therefore, the identified limitations fall within the subject matter groupings of abstract ideas enumerated in Section I of 2019 PEG, thus analysis now proceeds to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	Under Step 2A Prong Two, per MPEP 2106.04, prong two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).
	Next, per 2019 PEG, Prong Two represents a change from prior guidance. The analysis under Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon. Examiners evaluate integration into a practical application by: (I) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (II) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.
	Accordingly, the examiner will evaluate whether the claims recite one or more additional element(s) that integrate the exception into a practical application of that exception by considering them both individually and as a whole. 
	The claim elements in addition to the abstract recitation, i.e. additional elements, as recited in claims 1-20 at least are as noted above via underlining would readily apparent to a person having ordinary skill in the art (hereinafter PHOSITA) as generic computing components. The additional elements are simply utilized as generic tools to implement the abstract idea or plan as "apply it" instructions (see MPEP 2106.05(f)). The additional elements are generic as they are described at a high level of generality, see at least as-filed Figs. 1, 6-7, 9-12, and their associated disclosure. Further, the claims appear to be implementing a commercial solution to a commercial problem of selecting and delivering ads, see at least as-filed spec. para. [0003]-[0005]. Further, the server/processor automatically encodes transaction files with green activity or action or bits of a user during a transaction, conducted at a ATM or POS, e.g. encoding and decoding image data (RecogniCorp). Additionally, the server/processor executing the "apply it" instructions is further connected to one or more device(s)/server(s) merely sending/receiving data over a network, note receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014). Gathered/received data is considered insignificant extra solution activity such as pre-solution activity e.g. data gathering (see MPEP 2106.05(g)). Thus, the process is similar to collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group) - certain result here is a tailored reward based on information about the user (Int. Ventures v. Cap One Bank ‘382 patent). The abstract idea is intended to be merely carried out in a technical environment such as collecting data via a network and analyzing data via a generic computing device to provide personalized reward commensurate with green score of a user engaging eco-friendly activities, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (see MPEP 2106.05(h)).
	Accordingly, viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; or an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
	Thus, the abstract idea of collecting and analyzing user data as it pertains to financial transactions carried out by a user based on which a green score is determined for a user to provide incentive or rewards, which is certain methods of organizing human activity (prong one) is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two).
	Therefore, under step 2A, the claims are directed to the abstract idea, and require further analysis under Step 2B.
	Under step 2B, per MPEP 2106.05, as it applies to claims 1-20, the Examiner will evaluate whether the foregoing additional elements analyzed under prong two, when considered both individually and as a whole  provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). The abstract idea of collecting and analyzing user data as it pertains to financial transactions carried out by a user based on which a green score is determined for a user to provide incentive or rewards, which is certain methods of organizing human activity - has not been applied in an eligible manner. The claim elements in addition to the abstract idea are simply being utilized as generic tools to execute "apply it" instructions as they are described at a high level of generality. Additionally, the abstract idea is intended to be merely carried out in a technical environment, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (Id. or note step 2A prong two).
	Regarding, insignificant solution activity such as data gathering or post solution activity such as displaying on interface, the Examiner relies on court cases and publications that demonstrate that such a way to gather data and display information is indeed well-understood, routine, or conventional in the industry or art, at least note as follows:
	(i) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) [similarly here user's data is received and based on analysis targeted reward is to be transmitted over a network]; 

	(ii) (a) electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014), (b) Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53, (c) Patent No.: US 6,272,495 [PCT Pub. Date 10/29/1998] note "The text object is produced by an examination of the free-format data by applying natural language processing techniques, such as parsing, which is known in the prior art. Such language processing techniques have been applied to "clean" or "scrub" databases and large and complex software systems have been applied. In each case in the prior art, however, the natural language processing has been applied to analyse the data to enable the creation of new database fields.", (d) encoding and decoding image data (RecogniCorp), and (e) Patent No.: US 9,418,375 [Filed: 01/29/2016] note "Product recommendation program 122 determines product categorization, product characterization, product attributes, and identifies similar products using one or more known methods such as extracting information from embedded metadata, tags, using NLP, deep linguistic processing, or other known information extraction techniques to collect data used to classify and characterize the product to be rated." [similarly here transaction files comprising green bits are encoded and decoded or parsed to analyze data pertaining to user's green action or behavior during a transaction such that a green score can be generated and a reward commensurate with user's green score can be provided to the user]; and

	(iii) Affinity v DirecTV - "The court rejected the argument that the computer components recited in the claims constituted an “inventive concept.” It held that the claims added “only generic computer components such as an ‘interface,’ ‘network,’ and ‘database,’” and that “recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.” Id. at 1324-25 (citations omitted). The court noted that nothing in the asserted claims purported to improve the functioning of the computer itself or “effect an improvement in any other technology or technical field.” Mortgage Grader, 811 F.3d at 1325 (quoting Alice, 134 S. Ct. at 2359)." [similarly here notifications are displayed to the user on interfaces during a transaction].

	Therefore the claims here fail to contain any additional element(s) or combination of additional elements that can be considered as significantly more and the claims are rejected under 35 U.S.C. 101 for lacking eligible subject matter.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 		nonobviousness.
	Claims 1, 3-4, 9-12, and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Singh et al. (Pub. No.: US 2012/0191525)  referred to hereinafter as Singh, in view of Zhu et al. (Pub. No.: US 2016/0034909) referred to hereinafter as Zhu.
As per claims 1, 10, and 17, 
- as per claim 1, Singh discloses a method for tracking an […] activity performed by a user during a financial transaction, the method comprising (see Abstract note “communications system for financial transactions, such as payment transactions made via credit accounts, debit accounts, prepaid accounts, bank accounts, stored value accounts and the like, is enhanced and/or used to Support reward transactions. Thus, the reward communications can be processed as transactions over the communications system in a way similar to and/or together with credit/debit transactions”): 
- as per claim 10, Singh discloses a server system comprising: a memory configured to store instructions; and a processor configured to execute the instructions stored in the memory and thereby cause the server system to perform at least in part to (see [0513]):
	- as per claim 17 Singh discloses a non-transitory computer-readable storage medium having computer-executable instructions embodied thereon, wherein, upon execution by at least one processor, the computer-executable instructions cause the processor to perform operations
	- as per claim limitations of claims 1, 10, and 17: (a) Singh discloses receiving from a first server, via a network, by a second server, a file related to a transaction performed by a user, the file being a clearance file received in a batch for batch processing by the second server, the file comprising a data structure that includes a field for one or more binary bits reserved for identifying at least one eco-friendly user action of a plurality of eco-friendly user actions that can be performed by the user while performing the transaction, wherein the first server is configured to automatically set the one or more binary bits upon the user performing at least one eco-friendly user action of the plurality of ecofriendly user actions while performing the transaction (see Figs. 1, 4, and their associated disclosure; [0007] note “the issuers and/or their partners in the loyalty program use files to exchange information about the rewards.”; [0032]-[0033]; [0037]-[0049]; [0099] note "benefits are determined based on the purchase details in accordance with loyalty program rules. The purchase details may be received from the merchant in real time as the transaction is completed at the transaction terminal, or received in batch mode via a file transmitted from the merchant with requests to settle transactions that have been previously authorized"; [0241]; [0262] note “merchant is to save the purchase details (169) in a file and transmit the file with purchase details of other transactions to the portal (143) (e.g., at the time of submitting the transactions for settlement, or at a regular and/or predefined time interval)”; [0434]; [0513]); 
(b) Singh discloses analyzing the received file to determine a status of the one or more reserved binary bits in the received file (see Figs. 10, 13, and their associated disclosures; [0038] “In one embodiment, one or more bitmaps ( 405) are used to specify which data fields are present in the message. In one embodiment, if a bit is set to one, a corresponding field is present in the message; if that bit is set to zero, the corresponding field is absent. In one embodiment, if bit 1 of the first bitmap is 1, the message contains a second bitmap.”; [0039] “In one embodiment, the data fields ( 407) contain the information needed for processing the message related to an account ( or for performing other system functions). A prede-termined specification defines the attributes, such as length and format, for each field selected by the bitmaps ( 405). In one embodiment, the field content and length may be fixed or variable, depending on the type of message.”; [0040] “In one embodiment, predefined codes can be used as the message type identifier ( 403) to indicate that the message is a credit reward message (402), a redeem reward message ( 404), an authorization request message, or an authorization response message, etc., as illustrated in FIG. 14. In another embodiment, instead of using the field of message type identifier ( 403) to indicate that the message is related to a reward, the sub-fields with the bitmaps (405) and/or the data fields ( 407) ( e.g., processing code) can be set to distinguish a reward message from messages of other types. For example, a new processing code value can be used to identify a reward transaction. In other embodiments, other data fields are used to indicate a reward transaction.”; [0041]-[0045]);
(c) Singh discloses based on a determination that the one or more reserved binary bits are set,  updating a counter in a database to represent … in a user profile associated with the user enrolled for the … reward service (see Figs. 10, 13, and their associated disclosures; [0031]; [0041]-[0046]; [0047] note "reward amount is specified in the credit reward message ( 402), or the redeem reward message ( 404), using a common unit, such as points having a fixed exchange rate with a given currency (i.e. a point is equivalent to a certain amount of cash). Based on the common unit, the parties ( e.g., merchants, issuers, sponsors, vendors) involved in the loyalty program can convert the amount of rewards into or from the unit ( e.g., miles, stars, counts) that is used in their respective systems"; [0101]-[0102]; [0110]-[0113]); and
	(d) Singh discloses providing at least one document to the user at periodic intervals based on a value of the ... (see [0048]-[0049]; [0114]-[0120]; [0497]; [0498] note "media channel that is used to report information about a transaction of the user (101 ), such as an authorization status, a confirmation message, a verification message, a user interface to verify a password for the online use of the account information (142 ), a monthly statement, an alert or a report, or a web page provided by the portal (143) to access a loyalty program associated with the consumer account (146) or a registration program").
	Additionally, Singh discloses claim 17 limitation (b*) verifying a subscription of the user of for ... reward service (see [0232]; [0266] note "administrate a loyalty program according to one embodiment. In FIG. 11, a computing apparatus is configured to receive (221), from a transaction terminal (105) via an acquirer processor (147), an authorization request (168) having an account identifier (181), contact (223) an issuer processor (145) to obtain a response to the authorization request (168) based on the account identifier (181), and determine (225) whether the account identifier (181) is enrolled in a loyalty program (201) relevant to the authorization request (168). If it is determined (226) that the account identifier (181) is enrolled in one of the loyalty programs (e.g., 201) hosted on the computing apparatus, the computing apparatus is to add (227) a request (139) for purchase details (169) in an authorization response"). 
Although Singh suggests tracking user transaction activities and scores/points as part of loyalty program, see [0030]-[0031]; [0038]; and [0110] and [0425] respectively, Singh expressly does not teach … eco-friendly … eco-friendly ... eco-friendly ... eco-friendly ... green-score (and "... a green score ..." per a claim limitation of claim 17). Zhu teaches … eco-friendly … eco-friendly ... eco-friendly ... eco-friendly ...; green-score (and "... a green score ..." per a claim limitation of claim 17) (see [0051]; [0058]; [0074]-[0076]; claim interpretation: one or more type of activities or behaviors of one or more users which are labeled as green and/or eco-friendly activities or behaviors are to be tracked and scored as part of a loyalty program).
Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Singh’s foregoing suggestions in view of Zhu’s teachings as noted above with motivation to tracking and generating a user score associated with green or eco-friendly activities carried out by user such that such green or eco-friendly activities can be rewarded, see at least Zhu [0074].
As per claims 3 and 11, Singh in view of Zhu teaches the claim limitations of claims 1 and 10 respectively. Singh teaches further comprising: sending the file to an issuing server associated with a payment account of the user, wherein the payment account is used for the financial transaction (see [0099]; [0262]; [0281]; [0318]; [0331]-[0334]); and  receiving a verification confirmation of the financial transaction from the issuing server, wherein the […] is updated upon receipt of the verification confirmation (see [0110]-[0113]; [0225]; [0315]; [0498]).
Although Singh suggests tracking user transaction activities; and scores, see [0030]-[0031]; and [0110] and [0425] respectively, Singh expressly does not teach […] green […]; […] green score […]. Zhu teaches […] green […]; […] green score […] (see [0041]; [0051]; [0058]; [0074]-[0077]).
Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Singh’s foregoing suggestions in view of Zhu’s teachings as noted above with motivation to tracking and generating a user score associated with green or eco-friendly activities carried out by user such that such green or eco-friendly activities or behavior associated with payment transactions can be rewarded, see at least Zhu [0074].
As per claims 4 and 12, Singh in view of Zhu teaches the claim limitations of claims 1 and 10. Although Singh suggests tracking user transaction activities; and scores, see [0030]-[0031]; and [0110] and [0425] respectively, Singh expressly does not teach wherein updating the green score comprises: incrementing the green score by a predetermined number upon determination;  resetting the green score to a default score based on a time cycle; and  rewarding the user based on the green score. Zhu teaches wherein updating the green score comprises: incrementing the green score by a predetermined number upon determination (see [0041]; [0051]); resetting the green score to a default score based on a time cycle (see [0058]); and rewarding the user based on the green score (see [0074]-[0077]).  
Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Singh’s foregoing suggestions in view of Zhu’s teachings as noted above with motivation to tracking, generating, and updating a time weighted user score associated with green or eco-friendly activities carried out by user such that such green or eco-friendly activities can be rewarded, see at least Zhu [0051], [0058], and [0074].
	As per claim 9, Singh in view of Zhu teaches the claim limitations of claim 1. Singh discloses wherein the status of the one or more reserved binary bits in the received file indicates that the user [...] (see [0036]-[0048]) and Singh suggests rewarding based on tracked user activity, see at least [0030]-[0031], however Singh expressly does not teach [...] has purchases an eco-friendly product through e-commerce. Zhu teaches [...] has purchases an eco-friendly product through e-commerce (see [0030]; [0036]; [0040]-[0041]; [0046]; [0055]-[0057]; [0074]-[0076]).
Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Singh’s foregoing suggestions in view of Zhu’s teachings as noted above with motivation to facilitate between clients such as users/buyers and sellers green or ecologically friendly item/product purchase transactions such that green transactions can be encouraged and rewarded, see at least Zhu [0030], [0056], and [0074]-[0076].
4.	Claims 6, 16, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Singh, in view of Zhu, in view of Bain et al. (Pub. No.: US 2019/0372345) referred to hereinafter as Bain.
As per claims 6, 16, and 19, Singh in view of Zhu teaches the claim limitations of claims 1, 10, and 17 respectively. Singh discloses wherein the status of the one or more reserved binary bits in the received file indicates [...] (see [0036]-[0048]), Singh suggests rewarding based on tracked user activity, see at least [0030]-[0031], and Zhu suggests scoring and rewarding eco-friendly or green activities of users, see at least [0051], [0058], and [0074], however  Singh in view of Zhu expressly does not teach [...] one or more of the following: wherein the at least one attribute of the plurality of attributes comprises at least one of: a decrease in an electricity bill amount paid by the user consecutively for a threshold number of months; and a decrease in a fuel consumption of the user consecutively for a threshold number of months. Bain teaches [...] one or more of the following: wherein the at least one attribute of the plurality of attributes comprises at least one of: a decrease in an electricity bill amount paid by the user consecutively for a threshold number of months; and a decrease in a fuel consumption of the user consecutively for a threshold number of months (see Figs. 1B, 3-4, 6A-E,  10-12, 15, 18-24, and their associated disclosure; [0364] "In embodiments, a utility marketplace platform 100 may manage a point system 128. The point system 128 may encourage favorable energy consumption behavior by consumers 132. A point system may award different types of points. Different types of points may include a sign-on bonus, energy points, carbon points, gold hour points, and the like, each determined by a calculation that may factor in energy usage, the mix of sources, pricing, and other factors. With respect to a sign-on bonus, every consumer 132 connected to the utility marketplace platform 100 may receive a number of points (e.g., 1,000 points) upon sign-up to the utility marketplace. With respect to energy points, consumers 132 may receive energy points for responding to price signals and shifting their usage from high-price hours to low-price hours. Each day, their hourly usage profile (as a percentage of their total daily usage) may be compared to that of the overall market. A consumer may receive energy points when hourly usage is higher than the overall market in low-price hours and lower than the overall market in high-price hours (i.e., reacting to Green Hours or Brown Hours). With respect to carbon points, consumers 132 may receive carbon points for responding to emissions signals and by shifting their usage from high-emission hours to low-emission hours (i.e., again reacting to Green Hours and Brown Hours). Each day, their period (e.g., hourly) usage profile (such as a percentage of their total daily usage) may be compared to that of the overall market. A consumer 132 may receive carbon points when hourly usage is higher than the overall market in low-emission hours and lower than the overall market in high-emission hours. For the purposes of this calculation, emission levels may be based upon the percentage of total system load being served by wind generation, as published by the ISO. A gold hour may be a demand response program that rewards consumers 132 for curtailing usage during specific hours of high system demand. This may be administered through a third party contracted to a provider of a utility marketplace platform 100. Consumers 132 may be alerted to an upcoming gold hour and, if they participate by reducing usage during that hour, may earn substantially larger rewards on top of any energy points and carbon points earned. A utility marketplace platform 100 may perform points calculations."; [0369] [0371]; [0382]-[0384]; [0385] note “FIGS. 6A-6E depict a billing UI 600 for a mobile app 122 for a utility marketplace platform 100. A billing UI 600 may include a summary section 602 and a cost breakdown section 604. A summary section may include a composite rate 606 and a total price paid for energy 608. A cost breakdown section 604 may include a membership fee 610, wholesale green energy costs 612, poles and line cost 614, taxes and fees cost 616, points redeemed 618 and the like. As depicted in FIG. 6B, a billing UI may also include a monthly summary section 620. A monthly summary section 620 may include a starting monthly balance 622, a monthly energy cost 624, a top-offs cost 626 and a monthly ending balance 628.”; [0397]; [0417] note "For example, an individual consumer 132 might be challenged to reduce energy used for washing clothing by 20% over the course of a month and might be rewarded by a benefit within the platform (such as a credit for purchase of energy, or the like). In another example, a group of consumers 132 might be challenged to determine which consumer can achieve the greatest reduction in overall energy consumption over the period of a week. As with other games, variation of the parameters of a consumption game (such as type and allocation of rewards, type of challenge conducted, timing of the game, duration of time intervals involved in a challenge, and the like) may be managed using machine learning 104 including based on feedback, such as based on the effect of the challenge on behavior, the effect of different rewards on behavior, or the like."; [0419] - thus incentivizes savings my providing time based such as days, hours, weekly, monthly, etc. fuel and electricity reduction goals to the users which are tracked via user’s bills).  
Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Singh in view of Zhu’s foregoing suggestions in view of Bain’s teachings as noted above with motivation to allow user to maximize rewards time over time such as month over month for reducing consumption to earn and redeem reward points as bill credits, see at least Bain [0382]-[0385].
5.	Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Singh, in view of Zhu, in view of Goldman (Pub. No.: US 2011/0082733).
As per claim 7, Singh in view of Zhu teaches the claim limitations of claim 1. Singh discloses wherein the status of the one or more reserved binary bits indicates that the user has [...] (see [0036]-[0048]), Singh suggests rewarding based on tracked user activity, see at least [0030]-[0031], and Zhu suggests scoring and rewarding eco-friendly or green activities of users, see at least [0051], [0058], and [0074], however  Singh in view of Zhu expressly does not teach [...] for at least one of an electronic-bill, or an electronic-payment card statement. Goldman teaches [...] for at least one of an electronic-bill, or an electronic-payment card statement for at least one of an electronic-bill, or an electronic-payment card statement (see [0009] note “The customers who enroll receive an incentive for each and every payment or transaction that they complete without using paper. For example, customers who enroll in the program may be paid 10 cents for every payment they make without paper, up to a total of $120 annually. In the context of the present invention, payments without paper include debit card transactions (both signature and PIN), online bill payments and all automatic payments charged to a checking account or debit card”; [0019])
Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Singh in view of Zhu’s foregoing suggestions in view of Goldman’s teachings as noted above with motivation to allow user to earn reward for engaging in particular type of green or eco-friendly activity such as signing-up for e-bill or e-statement, see at least Goldman [0009].
6.	Claims 2, 5, 8, 13-15, 18, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Singh, in view of Zhu, in view of Arzumanyan et al. (Pub. No.: US 2014/0122272) referred to hereinafter as Arzumanyan.
	As per claims 2, 13, and 20, Singh in view of Zhu teaches the claim limitations of claims 1, 10, and 17 respectively. Singh teaches wherein the first server is configured to automatically set the one or more binary bits upon the user performing a predefined [...] to confirm the performing of the at least one ... user action (see Figs. 10, 13, and their associated disclosures; [0007] note “the issuers and/or their partners in the loyalty program use files to exchange information about the rewards.”; [0038] “In one embodiment, one or more bitmaps ( 405) are used to specify which data fields are present in the message. In one embodiment, if a bit is set to one, a corresponding field is present in the message; if that bit is set to zero, the corresponding field is absent. In one embodiment, if bit 1 of the first bitmap is 1, the message contains a second bitmap.”; [0039] “In one embodiment, the data fields ( 407) contain the information needed for processing the message related to an account ( or for performing other system functions). A prede-termined specification defines the attributes, such as length and format, for each field selected by the bitmaps ( 405). In one embodiment, the field content and length may be fixed or variable, depending on the type of message.”; [0040] “In one embodiment, predefined codes can be used as the message type identifier ( 403) to indicate that the message is a credit reward message (402), a redeem reward message ( 404), an authorization request message, or an authorization response message, etc., as illustrated in FIG. 14. In another embodiment, instead of using the field of message type identifier ( 403) to indicate that the message is related to a reward, the sub-fields with the bitmaps (405) and/or the data fields ( 407) ( e.g., processing code) can be set to distinguish a reward message from messages of other types. For example, a new processing code value can be used to identify a reward transaction. In other embodiments, other data fields are used to indicate a reward transaction.”; [0041]-[0048]).   
Although Singh suggests tracking user transaction activities; and scores, see [0030]-[0031]; and [0110] and [0425] respectively, Singh expressly does not teach […] eco-friendly  […]. Zhu teaches […] eco-friendly  […] (see [0051]; [0058]; [0074]-[0076]).
Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Singh’s foregoing suggestions in view of Zhu’s teachings as noted above with motivation to track user’s green or eco-friendly activities by encoding transaction files such that such green or eco-friendly activities of the user can be scored and rewarded, see at least Zhu [0074].
Although Singh suggests tracking user transaction activities; and scores, see [0030]-[0031]; and [0110] and [0425] respectively and Zhu suggests eco-friendly activity, see [0051]; [0058]; [0074]-[0076], however Singh in view of Zhu expressly does not teach  [...] gesture [...]. Arzumanyan teaches [...] gesture [...] (see [0006] note “once the merchant identifies the customer, the customer can then specify a location to which the digital  receipt may be sent. For example the digital receipt may be sent to a Web address, a cell phone, or a personal digital assistant (PDA).”; [0045]; [0046] note “Once the customer swipes his customer identifier 222 or enters a pass code, the transaction data 106 is associated with the customer identity information, and eventually, sent along through the data communications network 228. The transaction data capture device 200 may also function in paperless mode. In paperless mode, the transaction data capture device 200 saves the transaction data 106 to memory 224 and associates the transaction data 200 with customer identity information. Then, the transaction data capture device 200 may cause or facilitate a query to the customer as to whether he would like a paper receipt as a record of the transaction. The query may be provided by a graphical interface, such as a monitor, in communication with transaction data capture device 200, or it may be communicated verbally by a cashier. The customer may respond to the query, for example, haptically with a keypad or touch screen, or orally to the cashier”; [0074]).  
Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Singh in view of Zhu’s foregoing suggestions in view of Arzumanyan’s teachings as noted above with motivation to provide user option to engage in environmentally friendly activity by declining, via a predefined gesture, a paper receipt for one or more transactions conducted at POS and/or ATM, see at least Arzyumanyan [0016], [0066], and [0072].
As per claims 8 and 14, Singh in view of Zhu and  teaches the claim limitations of claims 2 and 13 respectively. Although Singh suggests tracking user transaction activities; and scores, see [0030]-[0031]; and [0110] and [0425] respectively and Zhu suggests eco-friendly activity, see [0051]; [0058]; [0074]-[0076], however   Singh in view of Zhu expressly does not teach wherein the user performing a pre-defined gesture comprises the user swiping a payment card twice at an automated teller machine to confirm that the user does not want a customer copy of the transaction. Arzumanyan teaches wherein the user performing a pre-defined gesture comprises the user swiping a payment card twice at an automated teller machine to confirm that the user does not want a customer copy of the transaction (see [0006] note “once the merchant identifies the customer, the customer can then specify a location to which the digital  receipt may be sent. For example the digital receipt may be sent to a Web address, a cell phone, or a personal digital assistant (PDA).”; [0045]; [0046] note “Once the customer swipes his customer identifier 222 or enters a pass code, the transaction data 106 is associated with the customer identity information, and eventually, sent along through the data communications network 228. The transaction data capture device 200 may also function in paperless mode. In paperless mode, the transaction data capture device 200 saves the transaction data 106 to memory 224 and associates the transaction data 200 with customer identity information. Then, the transaction data capture device 200 may cause or facilitate a query to the customer as to whether he would like a paper receipt as a record of the transaction. The query may be provided by a graphical interface, such as a monitor, in communication with transaction data capture device 200, or it may be communicated verbally by a cashier. The customer may respond to the query, for example, haptically with a keypad or touch screen, or orally to the cashier”; [0074]).  
Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Singh in view of Zhu’s foregoing suggestions in view of Arzumanyan’s teachings as noted above with motivation to provide user option to engage in environmentally friendly activity by declining, via a predefined gesture, a paper receipt for one or more transactions conducted at POS and/or ATM, see at least Arzyumanyan [0016], [0066], and [0072].
	As per claims 5 and 18, Singh in view of Zhu teaches the claim limitations of claims 1 and 17 respectively. Singh discloses wherein the status of the one or more reserved binary bits in the received file indicates that the user has [...] (see [0036]-[0048]), and although Singh suggests rewarding based on tracked user activity, see at least [0030]-[0031], and Zhu suggests scoring and rewarding eco-friendly or green activities of users, see at least [0051], [0058], and [0074], however  Singh in view of Zhu expressly does not teach [...] declined one or more of the following of: a request for taking print of a transaction receipt during the financial transaction at an automated teller machine (ATM) terminal; and a request for taking print of a customer copy during the financial transaction at a point of sale (POS) terminal. Arzumanyan teaches [...] declined one or more of the following of: a request for taking print of a transaction receipt during the financial transaction at an automated teller machine (ATM) terminal; and a request for taking print of a customer copy during the financial transaction at a point of sale (POS) terminal (see [0016]; [0046]; [0066]; [0072]).  
Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Singh in view of Zhu’s foregoing suggestions in view of Arzumanyan’s  teachings as noted above with motivation to provide user option to engage in environmentally friendly activity by declining a paper receipt for one or more transactions conducted at POS and/or ATM, see at least Arzyumanyan [0016], [0066], and [0072].
As per claim 15, Singh in view of Zhu teaches the claim limitations of claim 10. Singh suggests rewarding based on tracked user activity, see at least [0030]-[0031], and Zhu suggests scoring and rewarding eco-friendly or green activities of users, see at least [0051], [0058], and [0074], however  Singh in view of Zhu expressly does not teach wherein the at least one attribute of the plurality of attributes comprises declining a request for taking print of a customer copy during the financial transaction at a point of sale (POS) terminal. Arzumanyan teaches  wherein the at least one attribute of the plurality of attributes comprises declining a request for taking print of a customer copy during the financial transaction at a point of sale (POS) terminal (see [0016]; [0046]; [0066]; [0072]).  
 Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Singh in view of Zhu’s foregoing suggestions in view of Arzumanyan’s teachings as noted above with motivation to provide user option to engage in environmentally friendly activity by declining a paper receipt for one or more transactions conducted at POS and/or ATM, see at least Arzyumanyan [0016], [0066], and [0072].
Response to Applicant's Arguments
7.	Regarding "Rejections Under 35 U.S.C. §101" the Applicant argues on pages 9-10 of the response filed 08/05/2022 (hereinafter the response) against step 2A prong one by arguing as follows:
	 "However, the Update clarifies that "this grouping is limited to activity that falls
within the enumerated sub-groupings of fundamental economic principles or practices,
commercial or legal interactions, managing personal behavior, and relationships or
interactions between people, and is not to be expanded beyond these enumerated subgroupings
except in rare circumstances as explained in Section III(C) of the 2019 PEG."
(Update at 5). Nonetheless, the Office Action has failed to clarify the sub-grouping that
the alleged abstract idea falls into. Thus, a prima facie case of ineligibility has not been
established.
	Notably, claims do not recite features that fall within any of the sub-groupings provided in the 2019 PEG and/or the Update"
	The Examiner respectfully disagrees. Firstly, step 2A as a whole is a directed to inquiry, however the analysis is broken down in two prongs. Under prong one, the Examiner's determine abstract recitation and based on the abstract recitation one of the grouping is invoked. The Applicant fails to delineate such recitation and appears to generally argue by incorporating additional elements in the argument that two of the claim limitations cannot be classified under any of the sub-groupings. Secondly, the Applicant has not carefully studied the rejection because on page of the Non-Final Rejection of record 5/11/2022, the Examiner clearly underlines the sub-grouping. Lastly, therefore the Examiner finds the Applicant's argument unpersuasive that a prima facie case of ineligibility has not been established.
	Next, the Applicant argues against Step 2A Prong Two on pages 10-18 of the response as follows:
	(i) "the claims as a whole do integrate the alleged abstract idea into a practical
application (though Applicant submits that the claims do not recite any abstract idea)."; and 
	(ii) "Applicant submits that in contravention to the explicit 2019 PEG requirement of
"examiners should evaluate whether the claim as a whole integrates the recited judicial
exception into a practical application of the exception", the Office has considered only the
"server" in claim 1 (as shown by underlining in claim 1) and similarly picked and chosen
elements from other claims to conclude "the claims recite an abstract idea of collecting and analyzing user data as it pertains to financial transactions carried out by a user based on which a green score is determined for a user to provide incentive or rewards, which is certain methods of organizing human activity" and supports it by what appears to be a non-precedential Board ruling.

	The Examiner respectfully disagrees. The Applicant is misconstruing the methodology employed to delineate abstract recitation and additional elements to carry out step 2A analysis. Step 2A as a whole is a directed to inquiry and as explained above based on abstract recitation it is ascertained whether claims recite patent ineligible subject matter. Next under prong two indeed the claim as a whole is  considered. The analysis as set forth under prong two begins by evaluating additional elements both singularly and in combination, and ultimately the claim as a whole is considered (something the Applicant appears to have missed), for instance note  "Accordingly, viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; or an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
	Thus, the abstract idea of collecting and analyzing user data as it pertains to financial transactions carried out by a user based on which a green score is determined for a user to provide incentive or rewards, which is certain methods of organizing human activity (prong one) is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two).
	Therefore, under step 2A, the claims are directed to the abstract idea, and require further analysis under Step 2B."   Thus indeed the Examiner considered the claims as whole was evaluated in accordance with 2019 PEG.
	Although, the Applicant further argues "enquiry does not
pertain to the question whether a processor/computer is used to implement the elements
recited in the claims. Rather, as stated on page 11 of the Update, "the evaluation of Prong
Two requires the use of the considerations (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, etc.) identified by the Supreme Court and the Federal Circuit, to ensure that the claim as a whole "integrates [the] judicial exception into a practical application [that] will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception."" but simply reproduces the entire claim and in a conclusory manner simply notes "as recited in claim 1 (emphasis added), integrate the recited elements into a practical application and do impose meaningful limits on practicing the alleged abstract idea" and attempts to support such assertion by citing to SRI International, Inc. v. Cisco Systems, Inc.; as-filed spec. paras. [0033]; [0043]; [0050]; and claims 2, 5, and 8. However, merely noting 112 support for amended claims fails to demonstrate  how the claims are improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, etc. because as explained under prong two, note "additional elements, as recited in claims 1-20 at least are as noted above via underlining would readily apparent to a person having ordinary skill in the art (hereinafter PHOSITA) as generic computing components. The additional elements are simply utilized as generic tools to implement the abstract idea or plan as "apply it" instructions (see MPEP 2106.05(f)). The additional elements are generic as they are described at a high level of generality, see at least as-filed Figs. 1, 6-7, 9-12, and their associated disclosure. Further, the claims appear to be implementing a commercial solution to a commercial problem of selecting and delivering ads, see at least as-filed spec. para. [0003]-[0005]. Further, the server/processor automatically encodes transaction files with green activity or action or bits of a user during a transaction, conducted at an ATM or POS, e.g. encoding and decoding image data (RecogniCorp). Additionally, the server/processor executing the "apply it" instructions is further connected to one or more device(s)/server(s) merely sending/receiving data over a network, note receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014). Gathered/received data is considered insignificant extra solution activity such as pre-solution activity e.g. data gathering (see MPEP 2106.05(g)). Thus, the process is similar to collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group) - certain result here is a tailored reward based on information about the user (Int. Ventures v. Cap One Bank ‘382 patent). The abstract idea is intended to be merely carried out in a technical environment such as collecting data via a network and analyzing data via a generic computing device to provide personalized reward commensurate with green score of a user engaging eco-friendly activities, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (see MPEP 2106.05(h)).
	Accordingly, viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; or an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above."
	Next, the Applicant argues against step 2B on pages 18-21 of the response, note  "Accordingly, Applicant submits that at least a combination of limitations is sufficient to ensure that the claims amount to significantly more than the abstract idea itself. The Office Action has cited several court cases on page 9 allegedly listing computer functions which are well-known, routine, and conventional functions in the industry or art. However, Applicant submits that the claim recitations include very specific additional elements, which are different from those listed on the page, that are significantly more than the alleged abstract idea." and further argues (a) "As described in further detail below, Applicant respectfully submits that at least (i) an (v) apply to the subject matter presently recited in independent claims 1, 8 and 15 and their dependent claims. Accordingly, Applicant respectfully submits that independent claim 1 adds specific limitations other than merely using a generic computer or computer component/s over the Internet, as well as other meaningful limitations beyond well-understood, routine, conventional activity in the field."; (b) that prior art under 102/103 is not sufficient to establish well-understood, routine, or conventional; (c) claimed invention is akin to DDR, reproduces the entire claim, and argues "improve the functioning of a server and a network by receiving files in a batch and batch processing the files. Accordingly, at least they constitute the "significantly more" of the "step 2B of the Alice/Mayo test" that, when considered at least as an ordered combination, provide an inventive concept."
	However, the Examiner respectfully disagrees. Rejection has been updated in view of filed claim amendments. The Applicant fails to particularly note additional elements (rather Applicant reproduces the claim in its entirety) which is what's evaluated under step 2B analysis. Indeed prior art is not an evaluation under 35 U.S.C. 101. Prior art can however be utilized as one of the options to meet the evidentiary requirement under Berkheimer inquiry to demonstrate that the one or more additional elements utilized for performing insignificant extra solution activity are indeed well-understood, routine, or conventional. However, what the Applicant argues is merely execution of "apply it" instructions and carrying out the abstract idea in a technical environment such as network based communication environment e.g. Internet (which has no correlation with DDR given the unique facts of the instant application being different from DDR) to transmit user transaction data such as via on or batches of files encoded with eco-friendly activity performed by the user while conducting a commercial transaction such that a green score can be generated for the user by, for instance see as-filed spec. para. [00114] note "a payment server 1200 used for providing green-score reward service to the cardholder 110 by tracking an eco-friendly activity performed by the cardholder 110 during a financial transaction" somehow results in improved "functioning of a server and a network by receiving files in a batch and batch processing the files". However, there is a clear distinction between using server and network as generic tools to execute the abstract idea and supplying significantly more. Accordingly, the Examiner respectfully maintains that "Under step 2B, per MPEP 2106.05, as it applies to claims 1-20, the Examiner will evaluate whether the foregoing additional elements analyzed under prong two, when considered both individually and as a whole  provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). The abstract idea of collecting and analyzing user data as it pertains to financial transactions carried out by a user based on which a green score is determined for a user to provide incentive or rewards, which is certain methods of organizing human activity - has not been applied in an eligible manner. The claim elements in addition to the abstract idea are simply being utilized as generic tools to execute "apply it" instructions as they are described at a high level of generality. Additionally, the abstract idea is intended to be merely carried out in a technical environment, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (Id. or note step 2A prong two).
	Regarding, insignificant solution activity such as data gathering or post solution activity such as displaying on interface, the Examiner relies on court cases and publications that demonstrate that such a way to gather data and display information is indeed well-understood, routine, or conventional in the industry or art, at least note as follows:
	(i) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) [similarly here user's data is received and based on analysis targeted reward is to be transmitted over a network]; 

	(ii) (a) electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014), (b) Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53, (c) Patent No.: US 6,272,495 [PCT Pub. Date 10/29/1998] note "The text object is produced by an examination of the free-format data by applying natural language processing techniques, such as parsing, which is known in the prior art. Such language processing techniques have been applied to "clean" or "scrub" databases and large and complex software systems have been applied. In each case in the prior art, however, the natural language processing has been applied to analyse the data to enable the creation of new database fields.", (d) encoding and decoding image data (RecogniCorp), and (e) Patent No.: US 9,418,375 [Filed: 01/29/2016] note "Product recommendation program 122 determines product categorization, product characterization, product attributes, and identifies similar products using one or more known methods such as extracting information from embedded metadata, tags, using NLP, deep linguistic processing, or other known information extraction techniques to collect data used to classify and characterize the product to be rated." [similarly here transaction files comprising green bits are encoded and decoded or parsed to analyze data pertaining to user's green action or behavior during a transaction such that a green score can be generated and a reward commensurate with user's green score can be provided to the user]; and

	(iii) Affinity v DirecTV - "The court rejected the argument that the computer components recited in the claims constituted an “inventive concept.” It held that the claims added “only generic computer components such as an ‘interface,’ ‘network,’ and ‘database,’” and that “recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.” Id. at 1324-25 (citations omitted). The court noted that nothing in the asserted claims purported to improve the functioning of the computer itself or “effect an improvement in any other technology or technical field.” Mortgage Grader, 811 F.3d at 1325 (quoting Alice, 134 S. Ct. at 2359)." [similarly here notifications are displayed to the user on interfaces during a transaction].

	Therefore the claims here fail to contain any additional element(s) or combination of additional elements that can be considered as significantly more and the claims are rejected under 35 U.S.C. 101 for lacking eligible subject matter."
	Regarding "Rejections Under 35 U.S.C. §103" the Applicant argues on pages 21-26 of the response as follows:
(a) Singh discloses receiving from a first server, via a network, by a second server, a file related to a transaction performed by a user, the file being a clearance file received in a batch for batch processing by the second server, the file comprising a data structure that includes a field for one or more binary bits reserved for identifying at least one eco-friendly user action of a plurality of eco-friendly user actions that can be performed by the user while performing the transaction, wherein the first server is configured to automatically set the one or more binary bits upon the user performing at least one eco-friendly user action of the plurality of ecofriendly user actions while performing the transaction (see Figs. 1, 4, and their associated disclosure; [0007] note “the issuers and/or their partners in the loyalty program use files to exchange information about the rewards.”; [0032]-[0033]; [0037]-[0049]; [0099] note "benefits are determined based on the purchase details in accordance with loyalty program rules. The purchase details may be received from the merchant in real time as the transaction is completed at the transaction terminal, or received in batch mode via a file transmitted from the merchant with requests to settle transactions that have been previously authorized"; [0241]; [0262] note “merchant is to save the purchase details (169) in a file and transmit the file with purchase details of other transactions to the portal (143) (e.g., at the time of submitting the transactions for settlement, or at a regular and/or predefined time interval)”; [0434]; [0513]); 

	"Hence, as regards the bits, all that Singh discloses is a bitmap that specifies which data fields are present in a message. Singh further discloses that if a bit is set to one, a corresponding field is present in the message, if that bit is set to zero, the corresponding field is absent and further if bit 1 of the first bitmap is 1, the message contains a second bitmap. However, "receiving from a first server, via a network, by a second server, a file related to a transaction performed by the user, the file being a clearance file received in a batch for batch processing by the second server, the file comprising a data structure that includes a field for one or more binary bits reserved for identifying at least one eco-friendly user action of a plurality of ecofriendly user actions that can be performed by the user while performing the transaction, wherein the first server is configured to automatically set the one or more binary bits upon the user performing at least one eco-friendly user action of the plurality of eco-friendly user actions while performing the transaction", as recited in claim 1 ( emphasis added) is patentably different from a bitmap that specifies which data fields are present in a message and further specifies that if a bit is set to one, a corresponding field is present in a message, if that bit is set to zero, the corresponding field is absent and further if bit 1 of the first bitmap is 1 then the message contains a second bitmap, as disclosed by Singh.
	Therefore, Singh fails to disclose or suggest each and every limitation as recited in claim 1. Accordingly, claim 1 is submitted to be patentable over Singh.
	Moreover, Zhu is not cited as disclosing, nor does Zhu in fact disclose or suggest, at least "receiving from a first server, via a network, by a second server, a file related to a transaction performed by the user, the file being a clearance file received in a batch for batch processing by the second server, the file comprising a data structure that includes a field for one or more binary bits reserved for identifying at least one eco-friendly user action of a plurality of eco-friendly user actions that can be performed by the user while performing the transaction, wherein the first server is configured to automatically set the one or more binary bits upon the user performing at least one eco-friendly user action of the plurality of ecofriendly user actions while performing the transaction", as recited in claim 1."

	The Examiner respectfully disagrees. The claims have been amended. The rejection has been updated in view of the filed claim amendments. The Applicant has argued in a speculative or anticipatory manner on the basis of a single amended claim limitation namely "receiving from a first server, via a network, by a second server, a file related to a transaction performed by the user, the file being a clearance file received in a batch for batch processing by the second server, the file comprising a data structure that includes a field for one or more binary bits reserved for identifying at least one eco-friendly user action of a plurality of ecofriendly user actions that can be performed by the user while performing the transaction, wherein the first server is configured to automatically set the one or more binary bits upon the user performing at least one eco-friendly user action of the plurality of eco-friendly user actions while performing the transaction" essentially against all pending claims, namely 1-20, and prior art relied upon. The Applicant further appears to attack Singh individually when combination of Singh and Zhu has been relied upon, which is improper, note that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Thus, it appears that the Applicant has not fully and reasonably considered the applied references as a PHOSITA would for instance, the updated rejection of the argued, amended claim limitation is as follows:
(a) Singh discloses receiving from a first server, via a network, by a second server, a file related to a transaction performed by a user, the file being a clearance file received in a batch for batch processing by the second server, the file comprising a data structure that includes a field for one or more binary bits reserved for identifying at least one eco-friendly user action of a plurality of eco-friendly user actions that can be performed by the user while performing the transaction, wherein the first server is configured to automatically set the one or more binary bits upon the user performing at least one eco-friendly user action of the plurality of ecofriendly user actions while performing the transaction (see Figs. 1, 4, and their associated disclosure; [0007] note “the issuers and/or their partners in the loyalty program use files to exchange information about the rewards.”; [0032]-[0033]; [0037]-[0049]; [0099] note "benefits are determined based on the purchase details in accordance with loyalty program rules. The purchase details may be received from the merchant in real time as the transaction is completed at the transaction terminal, or received in batch mode via a file transmitted from the merchant with requests to settle transactions that have been previously authorized"; [0241]; [0262] note “merchant is to save the purchase details (169) in a file and transmit the file with purchase details of other transactions to the portal (143) (e.g., at the time of submitting the transactions for settlement, or at a regular and/or predefined time interval)”; [0434]; [0513])"
[...] 
"Although Singh suggests tracking user transaction activities and scores/points as part of loyalty program, see [0030]-[0031]; [0038]; and [0110] and [0425] respectively, Singh expressly does not teach … eco-friendly … eco-friendly ... eco-friendly ... eco-friendly ... green-score (and "... a green score ..." per a claim limitation of claim 17). Zhu teaches … eco-friendly … eco-friendly ... eco-friendly ... eco-friendly ...;" [...] "(see [0051]; [0058]; [0074]-[0076]; claim interpretation: one or more type of activities or behaviors of one or more users which are labeled as green and/or eco-friendly activities or behaviors are to be tracked and scored as part of a loyalty program).
Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Singh’s foregoing suggestions in view of Zhu’s teachings as noted above with motivation to tracking and generating a user score associated with green or eco-friendly activities carried out by user such that such green or eco-friendly activities can be rewarded, see at least Zhu [0074]."
Accordingly, the above noted citations for claim limitation "(a)" when considered in combination with teachings of Zhu clearly teach each and every element as claimed to a PHOSITA with a clear motivation to combine the two references as supplied by the Examiner. Therefore, the Examiner respectfully maintains the rejection.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and all the references on PTO-892 Notice of Reference Cited should be duly noted by the Applicant as they can be subsequently used during prosecution, at least note the following:
0. WO2013/175320A2 see Abstract note "The ECO ADVANTAGE MEDIATION APPARATUSES, METHODS AND SYSTEMS ("ECO ADVANTAGE") transforms user and account holder data inputs into eco and region analytics outputs. In some implementations, ECO ADVANTAGE receive a request for a user's eco balance and a account holder's current eco schedule from a account holder, receive an eco allocation confirmation indicating an allocation has been successfully processed and eco data, debit from a user's account an amount of ecos received from another account holder in a previous exchange for use in the allocation, credit to the user's account an amount of ecos based on the eco data, and store eco data in a eco record" - this application is similar to the inventive concept of the instant application.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPEN PATEL whose telephone number is (571)272-6519.  The examiner can normally be reached on Monday-Friday - 8:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIPEN M PATEL/Primary Examiner, Art Unit 3688